            Case 1:19-cv-12074-FDS Document 14 Filed 05/26/20 Page 1 of 1


                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________

                                          )
  Plymouth Rock Assurance Corp.           )
                                          )
            Plaintiffs,                   )
                                          )
                v.                        )                         Civil Action No.
                                          )                         1:19-cv-12074-FDS
   United States Postal Service           )
             Defendant.                   )
__________________________________________)

                           SETTLEMENT ORDER OF DISMISSAL

Saylor, U.S.D.J

       The Court has been advised by the parties report that this action has settled.


IT IS ORDERED that this action is hereby dismissed without costs and without prejudice to the


right of any party upon good cause shown within forty-five (45) days to reopen the action if


settlement is not consummated.
                                                             By the Court,

                                                             /s/ Taylor Halley
May 26, 2020                                                 Deputy Clerk
